PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/533,127
Filing Date: 6 Aug 2019
Appellant(s): Bryan Shepherd



__________________
Brendan B. Dix
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/04/2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Grabill et al. (U.S. Patent No. 4910818) in view of Brown (U.S. Patent Pub. No. 20070185423) and in further view of Berreklouw (U.S. Patent Pub. No. 20170197818).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Grabill et al. (U.S. Patent No. 4910818) in view of Brown (U.S. Patent Pub. No. 20070185423) in view of Berreklouw (U.S. Patent Pub. No. 20170197818) and in further view of Hoff (U.S. Patent No. 5216771).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Grabill et al. (U.S. Patent No. 4910818) in view of Brown (U.S. Patent Pub. No. 20070185423) in view of Berreklouw (U.S. Patent Pub. No. 20170197818) and in further view of Engle (U.S. Patent No. 5125123). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Grabill et al. (U.S. Patent No. 4910818) in view of Hoff (U.S. Patent No. 5216771) and in further view of Engle (U.S. Patent No. 5125123) and Berreklouw (U.S. Patent Pub. No. 20170197818) and Brown (U.S. Patent Pub. No. 20070185423).
(3) Response to Argument
A. Appellant submits that Claims 1-5 are patentable under 35 U.S.C. 103 in view of Grabill et al. (U.S. Patent No. 4910818) in view of Brown (U.S. Patent Pub. No. 20070185423) and in further view of Berreklouw (U.S. Patent Pub. No. 20170197818) for the following reasons:
1. Appellant submits that “It is submitted that the line of argument used to support the allegation of obviousness is merely a conclusory statement of obviousness based upon speculation (rather than evidence) of what one of ordinary skill in the art would recognize about Grabill and about Brown and Berreklouw. Moreover, the line of argument in the rejection appears to be whether the teachings of the cited references can be combined for any reason that can be speculated, and not whether one of ordinary skill in the art, considering the disclosures of the cited references, would attempt to make the allegedly obvious combination based upon what is disclosed by the art… The rejection relies on the finding of elements of the claimed invention separately but without sufficient consideration of the overall teaching of the references to put into context combination or modification to meet the claim limitations… The support of the rejection relies improperly on citation to case law, particularly In Re Oetiker… The ultimate decision actually asked the question why one would look to garments when modifying a fastener for a hose clamp using a hook fastener. Even though the Commissioner argued that garments commonly employ hooks, similar to the examiner’s arguments that the Berreklouw reference is generically similar to the claimed invention, the court holding was that there was not sufficient support for establishing one of ordinary skill in the art would look to fasteners for garments when modifying a fastener for a hose clamp. This is directly on point to the present case in which one skilled in the art seeking to modify a modular knee brace assembly for sleeping positions would not find it obvious to look to a device for securing a person to a saddle, i.e. the Berreklouw device, to prevent falling off a four legged animal. Therefore, the collective teaching does rely on improper combination of references to establish obviousness and the claims should be allowed” (Appeal Brief, Pages 12/23-14/23). 
In response to Appellant’s argument the combination of the first embodiment of Grabill (U.S. Patent No. 4910818) in view of the sixth embodiment of Grabill in view of the first embodiment of Brown (U.S. Patent Pub. No. 20070185423) discloses (in Col. 4, lines 7-8, 34, 64-68, Col. 5, lines 3-10, and Figures 1, 5 of the first embodiment of Grabill; in Col. 6, lines 30-39 and Figure 13 of the sixth embodiment of Grabill; in Paragraph 46 and Figures 8-12 of the first embodiment of Brown) a modular knee brace (first embodiment of Grabill, Col. 5, lines 3-4 and Figure 5, sleeve leg portions 64a,64b and attachable pillow leg rest 28,32a,32b) comprising a brace (first embodiment of Grabill,Col. 5, lines 3-4 and Figure 5, sleeve leg portions 64a,64b) having a first mating unit (first embodiment of Grabill, Col. 5, lines 5-10 and Figure 5, Hook and loop fastening means 70a,70b are provided on the leg portion 64a, 64b, respectively, of the bed clothes and are adapted to cooperate with the hook and loop fasteners on the pillow to secure the bed clothes, and thus the legs of the patient, to the pillow in the proper position) and mating members (first embodiment of Brown, Paragraph 46 and Figures 8-12, The straps 44, 46 are flexible such that the free ends 52, 54 can be wrapped for direct attachment to the respective upper and lower portions of the main body portion 42. Preferably, the free ends 52, 54 are equipped with one of a hook portion or loop portion of a hook and loop type closure 56), a wedge (first embodiment of Grabill, Col. 4, lines 7-8 and Figure 1, raised portions 32a, 32b, respectively, which help to support and flex the legs at the knees) having a second mating unit (first embodiment of Grabill, Col. 4, lines 64-66 and Figure 1, Hook and loop fasteners 52a, 52b are provided on the top surfaces 20a, 20b, respectively), an inner knee support (first embodiment of Grabill, Col. 4, line 34 and Figure 1, upstanding third lobe portion 28) having a pair of third mating units (first embodiment of Grabill, Col. 4, lines 67-68, additional hook and loop fasteners 58a, 58b can be provided on the lateral sides 30a, 30b, respectively, of the third lobe 28), and an outer knee support (sixth embodiment of Grabill, Col. 6, lines 30-39, Figure 13, Upstanding flange portions 208,210). Berreklouw is then utilized to teach (Paragraphs 223-224; Figures 23A-23C and 25A) an analogous modular knee brace (Paragraphs 223-224 and Figures 23A-23C and 25A, thigh sleeve 210 with hook and loop fastener connected to tubular securing element 200) having an analogous outer knee support (Paragraph 223 and Figures 23A, tubular securing element 200 with a front end 202 located on a posterior-lateral portion of a user’s thigh) that is structurally identical to the outer knee support (sixth embodiment of Grabill, Col. 6, lines 30-39, Figure 13, Upstanding flange portions 208,210) of the sixth embodiment of Grabill. For instance, the sixth embodiment of Grabill has an outer knee support (sixth embodiment of Grabill, Col. 6, lines 30-39, Figure 13, Upstanding flange portions 208,210) connected to a wedge (sixth embodiment of Grabill, Col. 6, lines 30-39, Figure 13, raised portion 206) and inner knee support (sixth embodiment of Grabill, Col. 6, lines 30-39, Figure 13, upstanding third lobe portion 204) forming a channel to receive a user's leg. Similarly, the analogous modular knee brace (Paragraphs 223-224 and Figures 23A-23C and 25A, thigh sleeve 210 with hook and loop fastener connected to tubular securing element 200) of Berreklouw has an analogous outer knee support (Paragraph 223 and Figures 23A, tubular securing element 200 with a front end 202 located on a posterior-lateral portion of a user’s thigh) connected with an analogous wedge (Paragraph 219 and Figure 13, posterior portion of tubular securing element 200 comprising a portion between the medial side and rearward end 202) and an analogous inner knee support (Paragraph 219 and Figure 13, medial portion of tubular securing element 200 on the medial side) forming an analogous channel to receive a user's leg. Although Berreklouw's modular knee brace (Paragraphs 223-224 and Figures 23A-23C and 25A, thigh sleeve 210 with hook and loop fastener connected to tubular securing element 200) is taught to be used for positioning a user's leg during sitting, the modular knee brace (Paragraphs 223-224 and Figures 23A-23C and 25A, thigh sleeve 210 with hook and loop fastener connected to tubular securing element 200) of Berreklouw is still capable of performing the intended use of positioning a user's leg in sleeping positions as given by the analogous structure of Berreklouw to that of the combination of the first embodiment of Grabill in view of the sixth embodiment of Grabill in view of the first embodiment of Brown. Since the combination of the first embodiment of Grabill in view of the sixth embodiment of Grabill in view of the first embodiment of Brown already discloses the intended use of sleeping positions, as recited in the claims of the present invention, Berreklouw is specifically utilized to teach that the analogous outer knee support (Paragraph 223 and Figures 23A, tubular securing element 200 with a front end 202 located on a posterior-lateral portion of a user’s thigh) has a fourth mating unit (Paragraph 225 and Figure 23C, hook and loop fastener on the inner side of the tubular securing element 200 is present) for removably coupling with the analogous first mating unit (Paragraph 224 and Figure 23B, fastener hook and loop is located on thigh sleeve 210) of the analogous brace (Paragraph 224 and Figure 23B, thigh sleeve 210). Furthermore, Berreklouw provides an obviousness motivation for modifying the outer knee support (sixth embodiment of Grabill, Col. 6, lines 30-39, Figure 13, Upstanding flange portions 208,210) of the combination of the first embodiment of Grabill in view of the sixth embodiment of Grabill in view of the first embodiment of Brown, to incorporate the fourth mating units (Paragraph 225 and Figure 23C, hook and loop fastener on the inner side of the tubular securing element 200 is present) of Berreklouw, so as to provide an improved modular knee brace with increased connection between the brace and the outer knee support given by hook and loop fasteners (Berreklouw, Paragraphs 223-224), which supports a lateral portion of a limb of a user for preventing disengagement while allowing for readjustments and reassembly (see Modified Figure 1 below). Therefore, the combination of the first embodiment of Grabill in view of the sixth embodiment of Grabill in view of the first embodiment of Brown in view of Berreklouw, as a whole, provides the advantage of having fastener mating units on a brace, inner knee support, wedge, and outer knee support, for the intended use of providing enhanced sleeping positions, as recited by claim 1 in this instant application. Furthermore, the case law, In Re Oetiker, is applied to ensure analogousness between specifically similarly structures of prior art, not general non-similar structures such as garments and hose clamps within that case law. In this case, both the structure of Berreklouw and the structure in the combination of the first embodiment of Grabill in view of the sixth embodiment of Grabill in view of the first embodiment of Brown are specifically similar and analogous as they both function to provide the intended purpose of forming a channel to receive and surround a user's leg; hence, being capable of performing the same intended use, even though Berreklouw is used for bracing a user's leg in a sitting position (Berreklouw, Figure 22) and the combination of the first embodiment of Grabill in view of the sixth embodiment of Grabill in view of the first embodiment of Brown is used for bracing a user's leg in a sleeping position (first embodiment of Grabill, Figure 5). Thus, the modification with Berreklouw is applicable as the fourth mating unit (Paragraph 225 and Figure 23C, hook and loop fastener on the inner side of the tubular securing element 200 is present) of Berreklouw provides for a removable connection between the first mating unit (first embodiment of Grabill, Col. 5, lines 5-10 and Figure 5, Hook and loop fastening means 70a,70b are provided on the leg portion 64a, 64b, respectively) and outer knee support (sixth embodiment of Grabill, Col. 6, lines 30-39, Figure 13, Upstanding flange portions 208,210) in the combination of the first embodiment of Grabill in view of the sixth embodiment of Grabill in view of the first embodiment of Brown. In conclusion, Appellant relies on case law to form arguments about the analogousness between the combination of references but does not argue or provide evidence that the combination of Grabill et al. (U.S. Patent No. 4910818) in view of Brown (U.S. Patent Pub. No. 20070185423) and in further view of Berreklouw (U.S. Patent Pub. No. 20170197818) as a whole does not meet all the claim limitations. 

    PNG
    media_image2.png
    1432
    1441
    media_image2.png
    Greyscale

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Michael Milo/
Examiner, Art Unit 3786



Conferees:
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785           
                                                                                                                                                                                             Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013..